— Proceeding pursuant to section 298 of the Executive Law to review three orders of the State Human Rights Appeal Board, all dated April 23, 1979, which (1) annulled an order of the State Division of Human Rights, dated March 28, 1979, which, after a hearing, inter alia, dismissed the complaints of petitioners on the merits, and (2) dismissed the complaints upon the ground that the State Division’s delay in implementing the provisions of the Human Rights Law prejudiced respondents Sperry Gyroscope Division and Sperry Systems Management Division of Sperry Rand Corporation, as a matter of law. Petition granted to the extent that the orders of the appeal board are annulled, on the law, without costs or disbursements, and the matter is remitted to that body for further proceedings consistent herewith. In our view, the appeal board erred in concluding that the delay of the division in processing the complaints of the petitioners served to oust the division of jurisdiction in this matter (cf. Matter of Sarkisian Bros, v State Div. of Human Rights, 48 NY2d 816). *647While dismissal of the complaints may still be warranted if the Sperry respondents can show that they were substantially prejudiced by the delay, excluding, of course, such portions thereof for which they themselves were responsible (see Union Free School Dist. No. 6 of Towns of Islip & Smith-town v New York State Human Rights Appeal Bd., 35 NY2d 371; Matter of Sarkisian Bros, v State Div. of Human Rights, supra), we cannot make such a determination on this record. Accordingly, the matter is remitted to the appeal board for consideration of this issue. Should the Sperry respondents fail or be unable to make the requisite showing of prejudice, the appeal board is directed to consider petitioners’ appeal on the merits. Titone, J. P., Mangano, Rabin and Gibbons, JJ., concur.